DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3-4 are  apparatus claims depending on method claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sven Lindfors et al (U. S. Patent Application: 2015/0125599, here after Lindfors). 
Claim 1 is rejected. Lindfors teaches a method for forming a coating film on a powder [title], comprising: 
a dispersion step of setting a container(cartridge) having contained the powder in a main body of a  dispersion device, and dispersing the powder in the container by the main body of the dispersion device[fig. 1, 0059]; and
an ALD step of forming the coating film on a surface of the powder in such a state that gas can be introduced and be exhausted, introducing a gas for performing an ALD cycle into the container, filling the container with the gas, and then exhausting the gas [0061, 0066]. Although Lindfors does not teach setting the container (cartridge) having been removed from the main body of the dispersion device in a main body of an ALD apparatus (in fact the dispersion device and ALD apparatus are not separate unites in Lindfors invention), however Lindfors teaches the cartridge (container) can be detached from the reactor body [0058], and deposited cycles repeated until desirable thickness obtained [0050 last 2 lines]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of forming coating on particles as Lindfors teaches where after ALD process the cartridge is detached and powders are remove to measure coating thickness and reload the powder to cartridge for another ALD deposition to add to coating thickness.
Claim 3 is rejected. Lindfors teaches a container comprising: 
a main body of the container(111) for containing the powder; 

an exhaust port for exhausting the inside of the main body of the container therethrough[fig. 1, 0091];
a first filter(114) configured to be arranged in the main body of the container, and which in fact inhibits the powder from passing therethrough toward the gas introduction port, while allowing the gas to pass therethrough; and
a second filter(115) configured to be arranged in the main body of the container, which in fact inhibits the powder from passing therethrough toward the exhaust port, while allowing the gas to pass therethrough[0060], wherein
the powder is contained in a powder containing chamber partitioned by the main body of the container, the first filter and the second filter, so as to be capable of being taken in and out[fig. 1],
the main body of the container includes a first lid portion (116), a second lid portion and a main body portion, wherein the first lid portion is air tightly attached to one end of the main body portion and the first lid portion is detachable (seal) [0053]. Although in this embodiment Lindfors does not teach a second lid, however there should be a top part to close the chamber and also in another embodiment teaches a (second) lid portion (770) is air tightly attached (pressed) to the other end of the main body portion and the second lid portion is detachable [fig. 7, 0075]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of forming coating on particles as Lindfors teaches when there is a lid on top of the chamber, because it has to close the chamber and avoid 
 Claim 4 is rejected as Lindfors teaches the first lid portion includes the gas introduction port and the first filter, and the second lid portion includes the exhaust port and the second filter [fig. 1 and fig. 7].
Claim 5 is rejected as Lindfors teaches an ALD apparatus and also teaches a gas for performing an ALD cycle into the container, fill the container with the gas, subsequently exhaust the gas [0061]. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sven Lindfors et al (U. S. Patent Application: 2015/0125599, here after Lindfors), further in view of Fumihiko Hirose et al (U. S. Patent Application: 2020/0385860, here after Hirose).
Claim 2 is rejected. Although Lindfors does not specifically teaches forcibly heating the powder, but teaches having typically heater in chamber [0049].  However it is known in the art to deposit coating in ALD on particles at ambient temperature (without forcibly heating) as Hirose teaches [0064]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of forming coating on particles as Lindfors and have the method of deposition of Hirose(e.g. precursors) at room temperature, because Hirose teaches suitable method of coating powders with ALD in low temperature. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/           Primary Examiner, Art Unit 1712